Per Curiam.
Following a party at a fraternal hall, defendant started pushing plaintiff’s car to *163start it. The car started but plaintiff shortly stopped for a stop sign and defendant’s car skidded and struck plaintiff in the rear. At trial, the court interjected the defense of emergency over plaintiff’s objection. Defendant testified plaintiff had told him before the accident she was sick and unable to work full time. Plaintiff sought to rebut this evidence with two witnesses but the court sustained defendant’s objections to this testimony. The jury returned a verdict of no cause of action against plaintiff and appeal followed.
The question is asked whether submitting the emergency doctrine to the jury constituted error. A review of the record reveals that the defendant’s testimony, if believed, would support a jury’s finding that he was confronted by an emergency situation arising out of plaintiff’s sudden stop immediately subsequent to the pushing and the slippery conditions. See Alford v. Goslow (1966), 4 Mich App 240.
On the issue of admission of plaintiff’s rebuttal witnesses, we find that the scope of rebuttal is discretionary and the record does not demonstrate any abuse on the part of the trial court. Other objections as to the scope of cross-examination reveal no abuse of discretion.
Affirmed. Costs to appellee.